Case: 09-20096     Document: 00511168350          Page: 1    Date Filed: 07/09/2010




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                             July 9, 2010
                                     No. 09-20096
                                   Summary Calendar                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

JUAN MANUEL SALAS-JAIMES, also known as Virgilio Vazques Sanchez, also
known as Virgilio Vasquez Sanchez, also known as Virgilio Vazquez Sanchz, also
known as Victor James Sanchez, also known as Juan Manuel Salas-Balbuena,

                                                   Defendant-Appellant


                    Appeal from the United States District Court
                         for the Southern District of Texas
                              USDC No. 4:08-CR-173-1


Before KING, STEWART, and HAYNES, Circuit Judges.
PER CURIAM:*
        The attorney appointed to represent Juan Manuel Salas-Jaimes has moved
for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967).           Salas-Jaimes has filed a response.             Our
independent review of the record, counsel’s brief, and Salas-Jaimes’s response
discloses no nonfrivolous issue for appeal. Accordingly, counsel’s motion for



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
  Case: 09-20096   Document: 00511168350 Page: 2      Date Filed: 07/09/2010
                               No. 09-20096

leave to withdraw is GRANTED, counsel is excused from further responsibilities
herein, and the APPEAL IS DISMISSED. See 5 TH C IR. R. 42.2.




                                      2